Citation Nr: 1543522	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  14-12 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in Newington, Connecticut


THE ISSUE

Entitlement to an initial compensable rating for tendonitis of the right elbow.


REPRESENTATION

Appellant represented by:	Nicole Knoll, Alpha Veterans Disability Advocates


ATTORNEY FOR THE BOARD

R. Williams, Counsel






INTRODUCTION

The Veteran, who is the appellant, had active service from September 1987 to December 1987, April 1989 to May 1992, and January 2003 to August 2003.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA"/VBMS system to insure a total review of the evidence.  


FINDING OF FACT

The Veteran's right elbow tendonitis has been manifested by pain and tenderness on palpation; pain on motion; elbow flexion has been to 145 degrees and extension has been to 0 degrees, with no additional loss of motion due to such factors as pain, weakness, lack of endurance, fatigability, or flare ups; there has been no impairment of supination or pronation, elbow ankylosis, flail joint, joint facture, or impairment of the radius or ulna.


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent, but no higher, for right elbow tendonitis have not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5024, 5205-5213 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided notice the Veteran in July 2011, prior to the initial adjudication of the claim in August 2012.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, as well as of VA and the Veteran's respective duties for obtaining evidence.  The July 2011 notice letter also informed the Veteran how disability ratings and effective dates are assigned.  Further, the issue comes before the Board on appeal from the decision which also granted service connection; therefore, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103(a) notice for the service connection claim that was granted. See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises from receipt of a notice of disagreement).  Thus, the Board concludes that VA satisfied its duties to notify the Veteran. 

VA satisfied its duty to assist the Veteran in the development of his claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's available service treatment records, VA examination reports, and lay statements.

Second, VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with a VA examination (the report of which has been associated with the claims file) in July 2012.  The Board finds the VA examination was thorough and adequate and provides a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, fully reviewed all medical evidence of record, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes.  Additionally, neither the Veteran nor his representative has questioned the adequacy of the July 2012 VA examination or contended that his disability has worsened since then.  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Disability Rating Law and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work. 38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged." Fenderson v. West, 12 Vet. App. 119, 125-126 (1999). 

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45. See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain. 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45. Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).




Analysis

The Veteran's right elbow tendonitis is rated under 38 C.F.R. § 4.71a, DC 5207.  Under DC 5207, a 10 percent rating is warranted where major forearm extension is limited to 45 degrees, a 10 percent rating is also warranted where major forearm extension is limited to 60 degrees, a 20 percent rating is warranted where major forearm extension is limited to 75 degrees, a 30 percent rating is warranted where major forearm extension is limited to 90 degrees, a 40 percent rating is warranted where major forearm extension is limited to 100 degrees, and a 50 percent rating is warranted where major forearm extension is limited to 110 degrees.  38 C.F.R. § 4.71a, DC 5207. 

Under DC 5206, a noncompensable rating is warranted where major forearm flexion is limited to 110 degrees, a 10 percent rating is warranted where major forearm flexion is limited to 100 degrees, a 20 percent rating is warranted where major forearm flexion is limited to 90 degrees, a 30 percent rating is warranted where major forearm flexion is limited to 70 degrees, a 40 percent rating is warranted where major forearm flexion is limited to 55 degrees, and a 50 percent rating is warranted where major forearm flexion is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5206.

Under DC 5208, a 20 percent rating is warranted where major forearm flexion is limited to 100 degrees and major forearm extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5208.

A June 2012 VA examination report reflects that the Veteran reported that he experienced severe right elbow pain to the point that range of motion was affected during a pre-deployment workup.  The Veteran reported that repetitive motion aggravates his symptoms and that he experiences flare ups impacting the function of the elbow in that he is unable to throw, pull, push, or lift loads in excess of 10 pounds.  No precipitating episodes were identified and the Veteran used pain medication as needed during flare ups.  The Veteran did not use any assistive devices.

The Veteran was noted to be right hand dominant.  Examination of the right elbow revealed that there was no edema, deformity, focal weakness, or joint effusion.  The ranges of motion of the right elbow were recorded as flexion to 145 degrees or greater with no objective evidence of painful motion and extension to 0 degrees with no objective evidence of painful motion.  The Veteran did not have any additional limitation in range of motion or any functional loss or functional impairment after repetitive use testing.  There was no localized tenderness or pain on palpation of the joints and soft tissues of the elbow or forearm.  Muscle strength associated with elbow flexion and extension was normal (5/5) and there was no elbow ankylosis, flail joint, joint fracture, or impairment of supination or pronation.  The Veteran had not undergone a total elbow joint replacement or any other elbow surgery, there were no scars associated with her elbow disability, and there were no other pertinent physical findings, complications, conditions, signs, or symptoms.  There was no functional impairment of an extremity such that no effective function remained other than that which would have been equally well served by an amputation with prosthesis.  The examiner opined that the Veteran's right elbow tendonitis does not affect his activities of daily living or his current administrative position with municipal government, although it does limit his ability to push, pull, carry, reel, and throw as previously stated.  

The Veteran's representative asserted that the Veteran is entitled to an increased evaluation of 10 percent based on the presence of pain, painful motion, and flare-ups impacting the function of the elbow.  If the Veteran's right elbow disability does not warrant a compensable rating under the appropriate diagnostic codes based on limitation of motion, the minimum compensable rating (10 percent) may be assigned where there is satisfactory evidence of painful motion.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that a compensable rating for painful motion may be considered for painful joints even without the presence of arthritis); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (a musculoskeletal disability must be rated based on the overall functional loss caused by factors under 38 C.F.R. §§ 4.40 and 4.45, to include pain and pain on movement). The Veteran has reported flare-ups that impact elbow functioning, such as with moving objects over 10 pounds, and subjective pain on motion, to include during flare-ups.  For these reasons, and pursuant to Burton, the criteria for an increased disability rating of 10 percent, but no higher, for the Veteran's right elbow disability have been met.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Burton, 25 Vet. App. 1 (2011).  

However, a rating in excess of 10 percent is not warranted as the Veteran's reported symptoms and the severity thereof are fully contemplated by the 10 percent rating.  Although the Veteran experiences flare-ups which limit his ability to push, pull, carry, reel, and throw; repetitive motion testing did not elicit any additional limitation of motion or weakened movement, excess fatigability, incoordination, or pain on movement.  Rather, the 2012 examination specifically reported that there was no objective evidence of painful elbow motion, that the ranges of right elbow flexion and extension remained the same following 3 repetitions of the ranges of motion, and there was no functional loss or functional impairment of the elbow or forearm (including no evidence of any weakened movement, excess fatigability, incoordination, or pain on movement).  Thus, there were no flare ups that impacted the function of the elbow or forearm.

Even considering pain and other functional factors, the weight of the evidence does not support assignment of rating in excess of 10 percent under DCs 5206, 5207, or 5208 as the Veteran's right elbow symptoms have not been shown to be so disabling to actually or effectively result in limitation of flexion to 110 degrees, limitation of extension to 45 degrees, or limitation of flexion to 100 degrees and limitation of extension to 45 degrees-the requirements for compensable ratings under DCs 5206, 5207, and 5208, respectively, based on limitation of motion.  Furthermore, there is no evidence of arthritis and examination of the right elbow has not revealed any swelling or muscle spasms.  Therefore, a rating in excess of 10 percent under DC 5003 is also not warranted. 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, DCs 5003, 5010, 5206, 5207, 5208.  

Additionally, the Veteran is not entitled to ratings in excess of 10 percent under DCs 5205 or 5209-5213 as there is no evidence of ankylosis of the elbow, flail joint, joint fracture, nonunion of the radius and ulna, impairment of the ulna or radius, or impairment of supination and pronation.  


Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation would have been warranted for any part of the rating period on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's right elbow tendonitis is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's right elbow tendonitis has been manifested by pain on motion which is not productive of any limitation of motion or functional impairment.  Comparing the Veteran's disability level and symptomatology of the right elbow tendonitis to the rating schedule, the degree of disability noted throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  In the absence of exceptional factors associated with the right elbow tendonitis, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  The only service connected disability is the tendonitis of the right elbow.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  In an April 2014 statement, the Veteran noted that he has been unable to work.  However, in a subsequent April 2014 statement, the Veteran's representative stated that on behalf of the Veteran, the claim for TDIU was being withdrawn.  Thus, the Board finds that Rice is inapplicable since there is no evidence of record of unemployability due to the Veteran's service-connected tendonitis of the right elbow, and the Veteran has not asserted TDIU due to the service-connected tendonitis of the right elbow.

	(CONTINUED ON NEXT PAGE)



ORDER

An initial rating of 10 percent, but no higher, is granted for tendonitis of the right elbow.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


